PER CURIAM.
This is a suit for workmen’s compensation. Plaintiff claims to be totally and permanently disabled and has appealed from a judgment dismissing his suit.
The trial in the Civil District Court was held on October 23 and 24, 1951.
The appeal was filed in this Court on June 23, 1952.
Because of the failure of the Court Reporter to prepare the transcript of testimony, the transcript was not filed here until June 18, 1954. Thereafter there were several continuances requested by counsel and the matter finally came before us on May 16, 1956, more than five and one-half years *251after the evidence had been taken in the Civil District Court.
Counsel for appellant filed a motion to remand on the ground that evidence now available shows that during that interval of five and one-half years plaintiff has spent much time in the Charity Hospital of Louisiana at New Orleans under treatment for the various conditions on which the suit is based. Attached to the motion to remand is a voluminous transcript of the record of the Charity Hospital covering such parts of that period of five and one-half years during which plaintiff was undergoing treatment in the said hospital.
Counsel for defendant-appellee opposes the motion to remand, contending that while it is true that plaintiff during that interval spent much time in the hospital, the conditions which were responsible for those visits were the same as the conditions which were relied on when the case was tried in the Civil District Court and that since the District Court held that there was no liability in compensation, such new evidence would be merely cumulative and would not justify a reversal of the judgment.
We feel that since so much time has elapsed since the evidence was taken below and since obviously plaintiff has undergone much treatment in the hospital during that time, it would be in the best interests of justice to remand the matter to the Civil District Court for such evidence as may now be available to both parties touching upon the present condition of plaintiff and the causes therefor.
Accordingly:
It is ordered that the judgment appealed from be and it is annulled, avoided and reversed and that the matter be remanded to the Civil District Court for the Parish of Orleans for the introduction of such additional evidence as either party may desire to offer, and in accordance with the views herein expressed; all costs to await final judgment or final decree if on appeal.
Remanded.